Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 1 of 17 PageID #:
                                   6707
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 2 of 17 PageID #:
                                   6708
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 3 of 17 PageID #:
                                   6709
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 4 of 17 PageID #:
                                   6710
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 5 of 17 PageID #:
                                   6711
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 6 of 17 PageID #:
                                   6712
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 7 of 17 PageID #:
                                   6713
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 8 of 17 PageID #:
                                   6714
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 9 of 17 PageID #:
                                   6715
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 10 of 17 PageID #:
                                    6716
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 11 of 17 PageID #:
                                    6717
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 12 of 17 PageID #:
                                    6718
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 13 of 17 PageID #:
                                    6719
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 14 of 17 PageID #:
                                    6720
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 15 of 17 PageID #:
                                    6721
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 16 of 17 PageID #:
                                    6722
Case 3:16-cv-00121-TAV-DCP Document 81-3 Filed 10/26/18 Page 17 of 17 PageID #:
                                    6723
